Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Matter of the Marriage of Jennifer Jo           Appeal from the 274th District Court of
 Keys and Scott T. Keys and In the Interest             Comal County, Texas (Tr. Ct. No. C2017-
 of B.D.K., a Child                                     2188C). Memorandum Opinion delivered
                                                        by Justice Burgess, Chief Justice Morriss
 No. 06-19-00018-CV                                     and Justice Stevens participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED OCTOBER 3, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk